*919In re: Dyke Spear applying for supervisory writs (St. Bernard Parish).
Writ Granted:
The judgment of the trial court is reversed, and the suit is dismissed.
There is an insufficient showing in this case to enjoin, before it is performed, a production which is presumed to be entitled to the protection of the First Amendment guarantee of freedom of expression. There has been no significant adversary hearing with adequate notice to defendant under R.S. 13:4713 to determine obscenity. There is no evidence ''this court can review to determine whether the trial judge was correct in his conclusion that the production lacked serious literary or artistic value or that the sexual conduct is to be portrayed for its own sake alone.